UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7446


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH EUGENE JOINES, a/k/a Turbine,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-00746-TLW-2)


Submitted:   January 27, 2014             Decided:   February 11, 2014


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Eugene Joines, Appellant Pro Se.   Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keith Eugene Joines appeals the district court’s text

order denying his motion to compel the government to file a

motion under Fed. R. Crim. P. 35(b).                     We have reviewed the

record   and   find     no   reversible       error.     Here,    the   government

satisfied its obligations under the plea agreement with Joines

by moving for a downward departure at sentencing.                         The plea

agreement does not further obligate the government to file an

additional     motion    for   a    reduction    in    sentence   under   Fed.   R.

Crim. P. 35.       Moreover, there is no evidence in the record

suggesting that the government’s failure to make such a motion

was based on an unconstitutional motive.                    See Wade v. United

States, 504 U.S. 181, 185-86 (1992); United States v. Wallace,

22 F.3d 84, 87 (4th Cir. 1994).                  Accordingly, we affirm the

district court’s order.             United States v. Joines, No. 4:08-cr-

00746-TLW-2     (D.S.C.      Aug.   19,   2013).       We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                          2